28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff Appellant,v.UNITED STATES of America;  Walter E. Black, Jr., ChiefJudge;  Joseph Haas, Clerk;  Clara Gould, Deputy Clerk;  KimBerger, Attorney, individually and in their OfficialCapacities;  Richard Lanham, Sr., Senior Commissioner;Sewall Smith;  Purnell, Chief of Security, individually andin their official capacities;  Assistant Warden Wilson;Captain Porguese;  Captain Lee;  Lieutenant Grant;Lieutenant Aulu;  Little Stewart;  Sergeant Cunningham;  BigStewart;  Jake Sutton;  Sergeant Staten;  SergeantCocolough;  Sergeant Pressbury;  Paul Knight;  Boggs;  M.Robinson;  African Emmaneue, individually and in theirofficial capacities;  John Joseph Curran;  Glenn W. Bell,Assistant Attorney General, individually and in theirofficial capacities, Defendants Appellees.
No. 94-6180.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 18, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA-93-3765-PJM).
George W. Gantt, appellant Pro Se.
Audrey J. S. Carrion, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing some Defendants and dismissing some of Appellant's claims.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.